Appeal by the defendant from a judgment of the County Court, Suffolk County (Weissman, J.), rendered May 6, 1996, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
On the day first scheduled for sentencing, the defendant moved, inter alia, to withdraw his plea “for reasons that are *554his own”. The court providently exercised its discretion in denying the defendant’s application to withdraw his plea. The defendant’s contention that the court threatened to impose a heavier sentence should he proceed to trial is unsupported by the record. Furthermore, since the defendant was given an ample opportunity to state the basis for his application to withdraw his plea, and the basis given by him was facially without merit, no formal evidentiary hearing was necessary (see, People v Billings, 208 AD2d 941; People v Lisbon, 187 AD2d 457; People v Morris, 118 AD2d 595).
There is no merit to the defendant’s contention that his sentence was harsh (see, People v Kazepis, 101 AD2d 816).
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.